DETAILED ACTION
Claims 4-12, 14-16, and 18-20 are pending, and claims 14-16 and 18-20 are currently under review.
Claims 4-12 are withdrawn.
Claims 1-3, 13, and 17 are cancelled.
Claims 18-20 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Response to Amendment
The amendment filed 2/23/2021 has been entered.  Claims 4-12 and 14-16, and newly submitted claim(s) 18-20, remain(s) pending in the application.  Applicant’s 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 20 merely requires a steel pipe having a corrosion resistance as claimed.  However, claim 20 is dependent on independent claim 14, which already recites a steel composition and an identical corrosion resistance.  Therefore, claim 20 does not appear to further limit the scope of independent claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (JP2006009078, machine translation referred to herein) in view of either one of Kondo et al. (US 2010/0065166) or Yang et al. (CN102199736, machine translation referred to herein).
Regarding claims 14 and 20, Kimura et al. discloses a seamless steel pipe having good corrosion resistance for oil well applications [0001, 0003]; wherein said steel pipe has a composition as seen in table 1 below [0012].  The examiner notes that the overlap between the disclosed steel composition of Kimura et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kimura et al. further discloses Al, Nb, V, B, and Ca to be optional elements which are not particularly required (“at least one of”), which the examiner reasonably considers to meet the claimed limitation of “consisting of…” [0012].
Kimura et al. does not expressly teach an inclusion of rare earth elements as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Kondo et al. discloses a seamless steel pipe for oil well applications [0002, 0010]; wherein it is known to include rare earth elements in an amount of less than 1 weight percent in order to improve hot workability when the steel is subjected to hot working [0080].  The 
Alternatively, Yang et al. discloses a seamless, corrosion resistance steel pipe for oil well applications [abstract]; wherein it is known to include rare earth elements in an amount of 0.01 to 0.1 weight percent in order to improve steel toughness [p.6 ln.6-9]. Therefore, it would have been obvious to one of ordinary skill to modify the steel of Kimura et al. by adding rare earth elements as disclosed by Yang et al. in order to improve steel toughness.  In either of the above situations, the examiner notes that the overlap between the disclosed rare earth amount of Kondo et al. or Yang et al. and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Kimura et al. does not expressly teach a corrosion resistance property as instantly claimed.  However, the examiner submits that this feature would have been expected to be present in the steel of Kimura et al. as will be explained further below.  Specifically, the instant specification discloses obtaining the claimed corrosion resistance values by: 1) particularly controlling the Cr, Ni, Cu, and Mo ranges as claimed to improve corrosion resistance [p.3 ln.23 to p.4 ln.10 spec.], and 2) processing the steel by melting and casting, slab heating at 1150 to 1280 degrees C, hot rolling, annealing at 920 to 1000 degrees C for 18 minutes to 1 hour, quenching, and final tempering at 500 to 700 degrees C [p.4-5 spec.].

Table 1.
Element (wt.%)
Claim 1 (wt.%)
Kimura et al. (wt.%)
C
0.03 – 0.1
0.05 – 0.3
Si
0.1 – 0.5
0.2 – 2
Mn
0.1 – 1.5
0.7 – 4
P
0 – 0.02
0 – 0.03
S
0 – 0.005
0 – 0.015
Cr
1 – 4
0.05 – 1
Ni
0.1 – 1.5
0.05 – 2
Cu
0.8 – 2
0.05 – 1
Mo
0.05 – 0.4
0.05 – 0.5
Ti
0.01 – 0.05
0.005 – 0.2
RE
0.05 – 0.1
0 – 1 (Kondo et al.)
0.01 – 0.1 (Yang et al.)

Balance
Balance


Regarding claims 15-16, the aforementioned prior art discloses the steel of claim 14 (see previous).  The examiner notes that the aforementioned P and S ranges of Kimura et al. as shown in table 1 above further overlap with the instantly claimed P and S ranges.  See MPEP 2144.05(I).
Regarding claims 18-19, the aforementioned prior art discloses the steel of claim 14 (see previous).  Kimura et al. does not expressly teach the formation of a passivation film as claimed to provide corrosion resistance to the seamless pipe.  However, the examiner submits that this feature would have been expected to be present in the steel of Kimura et al. as will be further explained.
As previously explained above, Kimura et al. discloses an overlapping steel composition and processing method, such that similar corrosion properties would have been expected (see previous).  The examiner notes that a similar passivation film would therefore also be expected to be present absent concrete evidence to the contrary since Kimura et al. discloses a substantially similar material composition and method of manufacture as stated previously.  See MPEP 2112.  Furthermore, the instant specification discloses controlling the Ni inclusion to improve performance of a formed passivation film [p.3 ln.30-32].  Since Kimura et al. discloses an overlapping Ni inclusion range for the express purpose of improving corrosion resistance, the examiner submits that a similar effect of improving passivation film performance to provide corrosion resistance 

Response to Arguments
The previous rejections over Yang et al. in view of others have been withdrawn in view of applicants’ amendments.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/NICHOLAS A WANG/Examiner, Art Unit 1734